Case 1:18-cv-02185-LJL Document 281-15 Filed 04/27/20 Page 1 of 7




                     Exhibit O1
        Case 1:18-cv-02185-LJL Document 281-15 Filed 04/27/20 Page 2 of 7
 ••000 AT&T LTE                     10:36                @ 100%1

  <           French
              Atha,Arown
                         So I'm luckily the sole
                         communicator on behalf
 EXHIBIT
lit) Oil                 of all of them. Look
  fit      inc.
 1-31--t                 forward to working with
                         you.
                                                                   tai

           As you know the
           Agreement is only viewed
           and cannot be sent by
           email for the purpose of
           absolute security.
           Other than ny, L, M,
           myself and you- we are
           the only ones privy to it.
           Ny was equally adamant
           about this.

                      Probably we should find
                      another place to meet
              off 311/9,           CONFIDENTIAL   EASTERN-000214
 Case 1:18-cv-02185-LJL Document 281-15 Filed 04/27/20 Page 3 of 7
9.000 AT&T LTE               10:37               ®1 100%1S

<      French
       iptitidukfmtim
               Probably we should find
               another place to meet
               after tomorrow, as I
               remember you nicely put
               me in the back seat of
               your car when the first
               time you showed me and L
               the houses, as you said
               you won't want people to
               see we're together.

                I'm fine with anyplace, if
                you want to keep the
                frequent meetings at your
                home.
                                                            Ei*
                    2018 1n 5E1 22:04

    Just take a taxi here.
    The purpose of driving
      [-..M                 CONFIDENTIAL   EASTERN-000215
 Case 1:18-cv-02185-LJL Document 281-15 Filed 04/27/20 Page 4 of 7
••()on AT&T LTE              10:37               &ik 100%

<      French
       A.1-gobitaiy-tst
                   2018*1n 5H 22:04

    Just take a taxi here.
    The purpose of driving
    you when showing you
    both properties where
    cameras were present was
    to protect you from view.
    When driving you when
    you were last here and not
    in view of cameras, was a
    courtesy to you. When
    there are only 2 people in
    the car, it is customary for
    the passenger to seat in
    the front seat, unless the
    driver is a chauffeur (ito .

                    2018*11:15 El 22:11

                I apologize for the
                misunderstanding, as I jus

      Lm3gite,              CONFIDENTIAL   EASTERN-000216
  Case 1:18-cv-02185-LJL Document 281-15 Filed 04/27/20 Page 5 of 7
fisc)00 AT&T LTE              10:37               Cl 100%

        French                                            t..
                     2018 1R5H 22:11

                I apologize for the
                misunderstanding, as I just
                don't want to bring you
                extra concern. IP

                 So I'm the person to sign
                 this contract tomorrow.

                 And I have to correct, and
                 you can check with NY
                 directly as he emphasized
                 as well: this contract and
                 all the communications
                 from contract signed
                 tomorrow, are exclusively
                 between NY, you, M and
                 me - four of us.
                                                             ‘,/
                 Please kindly confirm we

 a                           CONFIDENTIAL   EASTERN-000217
   Case 1:18-cv-02185-LJL Document 281-15 Filed 04/27/20 Page 6 of 7
• • 0 0 0   AT&T LTE           10:37                ®k 100%

            French
            AWIratilsizff
                  between NY, you, M and
                  me - four of us.

                  Please kindly confirm we
                  agree with this line as now
                  we have the project finally
                  starts now. Thank you. •

                       2018 11q 5 19 22:18

                  Plus thank you for driving
                  me last time, I know you
                  would not need to do that.

                  I'm happy we are back to
                  business relationship now.
                  Cheers!


                       2018 1115E1 22:42

       Thank you. I will look
       fnnniarri to craninn

 a nwim,e,                    CONFIDENTIAL   EASTERN-000218
      Case 1:18-cv-02185-LJL Document 281-15 Filed 04/27/20 Page 7 of 7
• •    00   AT&T LTE              10:37                Cl 100% -

            French

                        2018 1A 5H 22:42

        Thank you. I will look
        forward to seeing you
        tomorrow here. We can
        make whatever minor
        changes here on my
        laptop and then print off 2
        copies.
        And we certainly do not
        want any further
        complications for either of
        us as we want to get our
        teams going early on Mon.
        We have already lost a
        week. So let's get to work
        and enjoy our work ahead!
        Best.

                                   t, )K ,

                                   t       4M,
                                 CONFIDENTIAL.   EASTERN-000219 1   #
                                                                1
